Citation Nr: 0106596	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
residuals of a laceration on the left side of the head.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
recurrent fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the veteran's 
claim.  Therefore, the disposition of the claim will be held 
in abeyance pending further development by the RO, as 
requested below.


REMAND

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
findings or treatment of a laceration on the left side of the 
head or fever.  During a September 1969 separation 
examination, the veteran specifically denied a history of 
head injury.  A clinical evaluation was normal, and the 
examination report is negative for residuals of a laceration 
on the left side of the head or a recurrent fever.

In September 1993, the veteran filed a claim of entitlement 
to service connection for residuals of a laceration on the 
left side of his head and recurrent fever.  He explained that 
he was treated for the laceration at a field dispensary, and 
received treatment for a recurrent fever at a base hospital 
in 1968.  He reported no post service medical treatment for 
residuals of the disorders.

In November 1993 correspondence, the veteran reported 
experiencing a recurrent fever since his separation from 
service.  In addition, he opined that his current headaches 
were related to a laceration he sustained to the left side of 
his head during service.  The veteran explained that he 
treated both conditions with Tylenol.  He stated he had 
received treatment recently at Mercey Regional Medical 
Center.  Attached to his correspondence were two releases for 
the records of two private physicians.  The earliest reported 
treatment was in 1990.

A March 1994 rating decision denied service connection for 
residuals of a laceration on the left side of the head and a 
recurrent fever.  The veteran filed a notice of disagreement 
(NOD) with this decision in May 1994.  Therein, he indicated 
that he was admitted for treatment of a fever in 
approximately 1967, and was again hospitalized during a 
recurrence of the fever in 1968.  The veteran reported 
receiving treatment at a field dispensary for a laceration on 
the left side of his head after he was struck with a crescent 
wrench during combat training in 1968 or 1969.

In June 1994, the RO requested that the National Personnel 
Records Center (NPRC) perform a special search for service 
medical records reflecting treatment for a laceration on the 
left side of the veteran's head at a field hospital of 9th 
Engineers, Company C, Schulburg, Germany in 1968 or 1969, and 
records showing treatment for a recurrent fever at a base 
hospital at Fort Leonard Wood in 1967 and treatment (no date 
given) at the 9th Medical Dispensary, APO 09162.  The RO did 
not request records of the claimed treatment for a recurrent 
fever at a "dispensary/clinic" at Schulburg, Germany "for 
approximately a week in 1968."  In an August 1994 response 
to the RO's request, NPRC explained that it was unable to 
locate any additional service medical records.

A November 1994 rating decision continued the denial of 
service connection for residuals of a laceration on the left 
side of the head, and a recurrent fever.  The veteran was 
provided a statement of the case, but he failed to file a 
substantive appeal.  Consequently, that decision became 
final.

In October 1999 correspondence, the veteran sought to reopen 
his claim for service connection for residuals of a 
laceration on the left side of the head, and a recurrent 
fever.  He reported receiving VA outpatient treatment for 
these conditions.

In December 1999, VA outpatient treatment records from 
January 1997 to November 1999 were associated with the claims 
folder.  These records show no findings or treatment for 
residuals of a laceration on the left side of the head or 
fever.  During February 1999 treatment, the veteran 
complained of a headache.  Hypertension was diagnosed.

In a January 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a laceration on the 
left side of the head, and a recurrent fever.  The veteran 
filed a notice of disagreement with this decision in January 
2000, and submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal.

II.  Pertinent Laws and Regulations

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the VA must review the 
evidence before it at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Analysis

Initially, the Board must address the finality of the 
November 1994 rating decision.  As indicated above, the 
veteran's claim for service connection for residuals of a 
laceration on the left side of the head, and a recurrent 
fever was denied by a November 1994 rating decision.  The 
veteran was notified of that decision and his appellate 
rights, but failed to perfect an appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000)); 38 C.F.R. § 20.1103 
(1994) (now 38 C.F.R. § 20.1103 (2000)).

The Federal Circuit has held that a lapse in the duty to 
assist can constitute such a "grave procedural error" as to 
prevent a decision from becoming final.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  However, 'the Federal Circuit 
did not hold that all breaches of the duty to assist are such 
grave procedural errors that they render a claim nonfinal,' 
rather, it 'singled out [the failure of VA to obtain service 
medical records] for special attention[,]' because they are 
generally in the control of VA and are otherwise 
irreplaceable."  Dixon v. Gober, 14 Vet. App. 168, 172 
(2000) (citing Hurd v. West, 13 Vet. App. 449, 453 (2000)).  
The Court has held that Hayre should be applied 
conservatively.  Simmons v. West, 14 Vet. App. 84, 89 (2000).

In Simmons, the Court noted that the Federal Circuit seemed 
to place substantial weight on three factors.  First, the 
Federal Circuit noted that the VA assistance sought was 
specifically requested.  Second, the Hayre opinion stressed 
the lack-of-notice element of that case that may 
"undermine[] the operation of the veterans' benefits system 
by altering its manifestly pro-claimant character and 
jeopardizing the veteran's ability to appeal in what may 
appear to be a fundamentally unfair manner."  Third, the 
Simmons Court noted that the Federal Circuit in Hayre seemed 
to have considered the particularly vital role that service 
medical records can play in determining the question of in-
service incurrence of a disability.  Id.

While the RO requested that NPRC search for additional 
service medical records in June 1994, it did not provide 
specific information regarding the claimed treatment for a 
recurrent fever in Schulburg, Germany for approximately one 
week in 1968.  In addition, the veteran reported relevant 
post service treatment at Mercy Regional Medical Center, and 
submitted two releases for medical records from his treating 
physicians.  However, there is no indication in the claims 
folder that the RO attempted to secure these records.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

In light of Hayre, the Board concludes that further 
clarification is required as to the finality of the November 
1994 rating decision.  The RO should determine what the 
controlling adjudication procedures were in 1994, regarding 
whether a further request was required for the service 
medical records of the claimed treatment in Schulburg, 
Germany in 1968.  The RO should also clarify for the record 
the adjudication procedures then in effect concerning any 
obligation of the RO to obtain private medical records 
reported by the veteran for the claimed disabilities.  If the 
controlling adjudication procedures required further 
development as to either the service medical records or the 
post service private treatment records, the RO should 
determine whether such a defect constituted a "grave 
procedural error," vitiating the finality of the November 
1994 rating decision.  If the RO finds that this decision was 
not final, it should take appropriate action to develop and 
adjudicate the claim de novo.  If, on the other hand, the RO 
concludes that there was no such "grave procedural error," 
it should review the claim and determine whether any other 
action is required in light of the VCAA.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should determine what the 
controlling adjudication procedures were 
in November 1994, regarding whether a 
further request was required for the 
service medical records of the claimed 
treatment at a dispensary or clinic for a 
fever in Schulburg, Germany in 1968.  In 
addition, it should clarify the 
adjudication procedures then in effect 
concerning any obligation of the RO to 
obtain private medical records reported 
by the veteran for the claimed 
disabilities beginning in 1990.

(a)  If the controlling adjudication 
procedures in November 1994 required 
further development on the basis of 
either the service medical records 
or the post service treatment 
records, the RO should determine 
whether such a defect constituted a 
"grave procedural error," 
vitiating the finality of the 
November 1994 rating decision.

(i)  If the RO finds that the 
November 1994 rating decision 
was not final, it should take 
appropriate action to develop 
and adjudicate the veteran's 
claim de novo.

(ii)  If, on the other hand, 
the RO concludes that there was 
no such "grave procedural 
error," it should review the 
claim and determine whether any 
other action is required in 
light of the VCAA.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim.  If it 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


